PER CURIAM.
We reverse the trial court’s order summarily denying appellant’s Rule 3.850 motion for postconviction relief. The records attached by the trial court do not conclusively refute appellant’s allegation that trial counsel incorrectly advised him before the plea that he could move for a “downward departure” from the mandatory minimum penalties provided by the drug trafficking statute. See § 893.135(4), Fla. Stat. (2009). The law is well settled that the trial court cannot sua sponte reduce the mandatory minimum sentence required by the drug trafficking statute absent a motion by the State. State v. Taylor, 411 So.2d 993 (Fla. 4th DCA 1982). We remand for the court to hold an evidentiary hearing or to attach records, if any exist, that conclusively refute the claim.

Reversed and remanded.

HAZOURI, CIKLIN and CONNER, JJ., concur.